Citation Nr: 1518050	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches prior to June 10, 2011.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was previously before the Board in May 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

The Board observes that, in a September 2014 rating decision by the VA Appeals Management Center (AMC) in Washington, DC, the rating for this disorder was increased to 30 percent prior to June 10, 2011, and 50 percent from June 10, 2011.  Because 50 percent is the maximum schedular rating for migraine headaches and there has been no contention that an extraschedular rating is warranted, this appeal pertains to the rating prior to that date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

Prior to June 10, 2011, the Veteran's migraine headaches were manifested by no more than characteristic prostrating attacks occurring on an average of once a month over the past several months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches were not met prior to June 10, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The Veteran's appeal concerns the initial evaluation assigned following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under the VCAA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and written statements of the Veteran.

Pursuant to the May 2014 remand, the Veteran was afforded a VA examination and the AMC readjudicated the claim.  All of these documents have been associated with the claims file.  Hence, the Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.
Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For migraine headaches manifested by characteristic prostrating attacks occurring an average of once a month over the last several months, a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is not warranted unless the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran was afforded a VA examination in October 2008.  The October 2008 examiner noted the Veteran's complaints of headaches that caused light and sound sensitivity as well as nausea two to three times per week.  The Veteran's headaches responded well to medication.  The examiner diagnosed the Veteran with migraine headaches but found that the headaches had no significant effects on her occupation or daily activities.  

The Board has also considered the Veteran's lay statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Board also notes that the Veteran has experience as a surgical technician; however, it is unnecessary to determine the extent of the Veteran's medical knowledge.  Other than statements during the October 2008 VA examination referenced above, the earliest statement in the record in which the Veteran addressed the severity of her migraine headache symptoms is contained in the Substantive Appeal, which the RO received on June 10, 2011.  In that statement, the Veteran describes frequent incapacitating migraine headaches of up to three days' duration.  Partially because of this statement, the AMC assigned the maximum schedular rating, effective June 10, 2011.  There no lay statements prior to that date that could support a rating in excess of 30 percent.  

There is thus no evidence in the record to support a finding that the criteria for a 50 percent rating for migraine headaches were present prior to June 10, 2011.

There are no other Diagnostic Codes that might apply to the Veteran's migraine headaches.  

Extraschedular Rating

Since the rating criteria for migraine headaches reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's migraine headaches that would render the schedular criteria inadequate.  There are no additional symptoms due to her migraine headaches that are not addressed by the Rating Schedule, and to the extent that the Veteran's migraine headaches interfere with her employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In sum, there is no basis for assignment of a rating in excess of 30 percent for migraine headaches prior to June 10, 2011.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a rating any higher than that already existing, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to a rating in excess of 30 percent for the period prior to June 10, 2011 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


